Citation Nr: 1708341	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  06-22 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include unspecified anxiety disorder, schizophrenia, and posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to June 1967, from December 1976 to July 1978, from March 1982 to September 1986, from September 1988 to May 1990, from June 1996 to March 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

As noted in the Board's March 2015 decision, the Board expanded the claim on appeal to one for service connection for an acquired psychiatric disability, to include unspecified anxiety disorder, schizophrenia, and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The change is also reflected on the title page.

In March 2010 and March 2015, the Board remanded the claim for further development of the evidence.  The case is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to adjudication of the Veteran's service connection claim.

In July 2015, a VA examiner opined that the Veteran's current "depression is not due to or caused by his military experience that took place over 10 years ago."  Subsequently, the RO requested the examiner to provide a rationale for his opinion.  In response, the examiner submitted an addendum in June 2016.  There, the examiner explained that "[c]linically, a pt. must be treated and diagnosed for a mental health condition while in the service in order for such a condition to be related to service."  The examiner noted that the Veteran was diagnosed years after separation for service.  However, as the VA examiner's characterization of the law regarding the requirements for service connection was inaccurate, and the examiner addressed neither the Veteran's September 2013 statement that he began to experience symptoms of a mental illness during his military service nor reports that he experienced auditory hallucinations during military service, the examiner's medical opinion is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). 

In light of the inadequacies in the May 2015 VA examination and the June 2016 addendum, an additional VA examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  Update the file with any VA treatment records and military personnel records relevant to the Veteran's claim dated from September 2003 to the present.  If any requested records are unavailable, the Veteran and his representative should be notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA examination to determine the etiology of any diagnosed psychiatric, to include depression, unspecified anxiety disorder, schizophrenia, and PTSD.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Please identify all current psychiatric diagnoses. 

(b) For each diagnosed psychiatric disability, indicate whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in service, is related to his reported in-service stressor(s), or is otherwise related to service.  If the criteria for a diagnosis of a psychotic disorder are met, please state, to the best of your ability, whether the prodromal period for such disorder as likely as not had its onset during the Veteran's period of active service.

(c) For each diagnosed psychiatric disability, indicate whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in service.

(d) If the criteria for a diagnosis of PTSD are met, please specify the stressor(s) supporting the diagnosis.  

(e) If the Veteran is diagnosed with brief psychotic disorder, delusional disorder, psychotic disorder due to another medical condition, other specified schizophrenia spectrum and other psychotic disorder, schizoaffective disorder, schizophrenia, schizophreniform disorder, or substance/medication-induced psychotic disorder, please indicate whether it is at least as likely as not (50 percent probability or more) that the psychiatric disability was present within one year after separation of service. 

(f) If the Veteran is diagnosed with brief psychotic disorder, delusional disorder, psychotic disorder due to another medical condition, other specified schizophrenia spectrum and other psychotic disorder, schizoaffective disorder, schizophrenia, schizophreniform disorder, or substance/medication-induced psychotic disorder, please indicate the level of severity of the psychiatric disability at the time of its onset.

(g) Did the Appellant exhibit any symptoms in service that were an early manifestation of schizophrenia or any other psychiatric disorder?

In issuing the requested opinions, please specifically discuss the significance of the following: 

* The February 1979 VA Medical Center's record, which documented a diagnosis of schizophrenia, schizo-affective type as well as the Veteran's complaints of anxiety and depression.

* The Veteran's February 1979 report of a head injury while aboard the USS Black in 1967. 

* Treatment records from East Central Mental Health, which documented a diagnosis of anxiety, depression, major depressive disorder, and PTSD between September 2003 and September 2004.

* Dr. Fernando Lopez's February 2005 psychiatric evaluation, which documented a diagnosis of "depressive condition and anxiety disorder (PTSD)" and noted that the Veteran exhibited the same level of severity for a "few years."

* VA treatment records documenting post-service psychiatric diagnoses, including depression in November 2003, depressive disorder in July 2005, adjustment disorder with anxiety (chronic) in June 2006, PTSD in December 2006, depressive disorder between April 2008 and September 2014. 

* The representative's July 2006 statement, on behalf of the Veteran, that the Veteran's depression and PTSD are related to the service in Bosnia.

* August 2013 VA treatment records documenting the Veteran's reports of auditory hallucinations during service.  

* The Veteran's September 2013 lay statements asserting that he began to experience symptoms of a mental illness during his military service.  

In determining whether the Veteran meets the criteria for a current psychiatric diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a psychiatric diagnosis at the present time, diagnoses made prior to and since the date of claim filing (here, September 2003) meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

A complete rationale for the opinion rendered must be provided.  If you cannot provide the requested opinion without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

3.  After the above development has been completed, readjudicate the claim for entitlement to service connection for an acquired psychiatric disorder, to include unspecified anxiety disorder, schizophrenia, and PTSD.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

